Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

a coating deposited on outer ring, wherein, when the coated bearing component is viewed in cross section, the coating is a multi-layer coating comprising: a sensor active layer made of a material having electrostrictive properties, wherein the sensor active layer is positioned on the axially extending radial surface and the radially extending axial surface of the outer ring, the sensor active layer having first and second sensor layer axial ends, the second sensor layer axial end being located on the radially extending axial surface, an electrode layer located on the sensor active layer and having first and second electrode layer axial ends, the second electrode layer axial end being located along a portion of the sensor active layer that overlies the radially extending axial surface, an isolation layer having first and second isolation layer axial ends, the isolation layer being located on the electrode layer and the second isolation layer axial end being located over the axially extending radial surface, and a wear layer located on the isolation layer and having first and second wear layer axial ends, the second wear layer axial end being located over the axially extending radial surface of the outer ring, wherein the first sensor layer axial end, the first isolation layer axial end, and the first wear layer axial end each contact the axially extending radial surface of the outer ring, the isolation layer and the wear layer being configured to prevent the first electrode layer axial end from contacting the axially extending radial surface of the outer ring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/            Primary Examiner, Art Unit 3656